Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 14, 2019

The Court of Appeals hereby passes the following order:

A19A0098. GEORGIA DEPARTMENT OF REVENUE et al. v. HOOD.

      We granted the appellants’ application for interlocutory review of the trial
court’s denial of its motion to dismiss appellee’s Open Records complaint and denial
in part of its motion to stay discovery. After careful review of the entire record in this
case, we conclude that the application for interlocutory review was improvidently
granted, and it is ordered that this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/14/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.